DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-20 are pending (claim set as filed on 03/27/2019).

Election/Restrictions
Applicant’s election with traverse of Group I, method claims 1-12, in the reply filed on 03/07/2022 is acknowledged. The traversal is on the grounds that “the unique aspects of Group I are such that, contrary to the Restriction comments, manual preparation by hand is not possible without destroying the tissue. Further, the unique aspects of claims 1 and 13 are substantially similar and do not create an undue burden for the performance of a search”. In response, the arguments are not persuasive because the method, as broadly claimed, does not necessarily require the use of the apparatus nor does the claim require that the tissue sample remains intact or not destroyed. Moreover, method claim 1 and apparatus claim 13 are materially different categories of inventions classified in different CPC as denoted in the restriction requirement. Hence, there is search and evaluation of prior art burden of vastly different inventions. Thus, the restriction requirement is deemed proper and made final. 
Apparatus claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, only method claims 1-12 are presented for examination.
Priority
	This application filed on 03/27/2019 has a provisional application no. 62/649,107 filed on 03/28/2018.

Information Disclosure Statement
	The Information Disclosure Statement filed on 11/07/2019, 11/30/2021, and 12/08/2021 have been considered.

Drawings
	The drawings filed on 03/27/2019 have been accepted.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuisinart (Product Description & Instruction Booklet - Kitchen Pro Food Slicer FS-75 Series, for public sale date first available on 07/22/2016). 
Regarding claim 1, Cuisinart teaches an apparatus for cutting thin slices of food that includes meat products such as ham or roast beef (claim interpretation: the meat product reads on a tissue sample) (see product description and page 4: Introduction). Cuisinart teaches a sliding claim interpretation: this reads on moving a tissue sample along a path or a sliding guide rail) and further teaches a plastic safety guard (6) (claim interpretation: the plastic safety guard is secured against the meat product thereby reads on adhering a continuous substrate (a substrate is a material that constrains the movement of a section as defined by ¶ [0032] of the pre-grant specification) to a face of the tissue sample as the tissue sample is in motion) (see page 5: Parts). Cuisinart teaches guiding the food product with the sliding carriage and safety guard to cut slices to a desired thickness against a stainless steel blade (4) (claim interpretation: this reads on moving the tissue sample across a knife edge, wherein a slice of the tissue sample is liberated from the tissue sample by the continuous substrate) (see page 6: Use and Care). 
Regarding claim 5, claim interpretation: the blade (4) reads a microtome which is an instrument for cutting very thin sections of a tissue sample. 
Therefore, the apparatus or device of Cuisinart anticipates the broad method claims. The MPEP 2112.02 (I) states that “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device”.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo (US 2007/0039435 A1 - cited by the ISA and in the IDS filed on 11/07/2019).  
Kokubo’s general disclosure relates to a microtome for use in scientific specimen analysis or medical analysis such as microscopic observation of a living specimen (see abstract & ¶ [0003]).
Regarding claim 1, Kokubo teaches a method comprising: moving a solid specimen (20) along a path and moving the solid specimen (20) toward to a knife (22), wherein the solid specimen (20) is accordingly sliced (see ¶ [0049], [0059], and Figures 2A-2F).
Regarding claim 2, Kokubo teaches a press roller (3b) presses the tape (5) toward the specimen (20) (see ¶ [0058] and Figures 2A-2F).
Regarding claims 3-4, Kokubo teaches the carrier tape (5) is fed from a feeding reel (2) wherein a controller (50) controls a feeding speed of the tape (5) from the feeding reel (2) (see ¶ [0046], [0060], and Figure 7).
Regarding claim 5, Kokubo teaches a microtome (device in which after moving a solid specimen or a knife as much as an amount corresponding to a desired cut thickness, the solid specimen is sliced by the knife to prepare the slice) (see ¶ [0005], [0047]). 

claims 6-8 and 11, Kokubo teaches the method comprises: transferring the slice (41) attached to the tape (5) to a slide glass (42) by contacting a water film (43) provided on a slide glass (42); moving the slide glass (42) to an extension unit for heating to evaporate the water film (43); dyeing the slice (41) attached to the slide glass (42); and sealing the slide glass (42) (see ¶ [0025], [0061], [0065]).
However, Kokubo does not teach: adhering a continuous substrate to a face of a tissue sample as the tissue sample is in motion (claim 1’s 2nd limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhere a continuous substrate to a face of a tissue sample as the tissue sample is in motion because this feature would be readily apparent or easily conceived from the disclosure of Kokubo considering that a carrier tape (5) is fed to above the specimen (20) (see ¶ [0058] and Figure 2A). Furthermore, the MPEP at 2144.04 provides examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients such as changes in sequences of adding ingredient, making portable or movable, integral, separable, adjustable, or continuous. Thus, in the absence of the criticality of the specific limitation, the claimed invention is prima facie obvious and within the purview of the ordinary artisan following the disclosure of the prior art reference.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo as applied to claims 1-8 and 11 above, and in view of Hayworth (US Patent no. 10,704,992 B2 which is a continuation of an application with an original filing date of 09/07/2011).

However, Kokubo does not teach: imaging the stained slice (claims 9-10 and 12’s last  limitation).
Hayworth’s general disclosure relates to methods, apparatuses and systems for facilitating automated or semi-automated collection of tissue samples cut by a microtome (see abstract). Hayworth discloses “There are a number of patents pertaining to microtomes and their automation” and “slide or grid mounting for imaging” (see col. 2, lines 13-21). Hayworth teaches “Thin tissue sections or ribbons may be particularly processed/prepared to facilitate imaging with a scanning electron microscope (SEM) (e.g., in electron backscatter mode). Imaging via a SEM is generally a significantly simplified process as compared to imaging via a TEM (transmission electron microscope), and images may be obtained via SEM of sufficient quality, and in many instances equivalent quality, to conventional TEM images. Collected tapes of thin tissue sections or ribbons sliced from a tissue sample are used to create UltraThin Section Libraries (UTSLs) that allow for fully automated, time-efficient imaging in the SEM” (see col. 10, lines 18-67). 
Hayworth teaches “the production and preparation of “tissue tapes” (one or more thin tissue sections or ribbons disposed on a substrate) that may be imaged with a scanning electron microscope (SEM)” (see col. 15, lines 18-32). The substrate supplied by feed reel 712 may exhibit qualities that enable the thin tissue sections mounted thereon to be imaged effectively using SEM techniques (see col. 20, lines 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform imaging (as taught by Hayworth) of the stained slice on 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653